Citation Nr: 1723264	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1957 to February 1961 and from April 1961 to August 1980. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously been before the Board in June 2015.  At that time the Board granted the Veteran's petition to reopen a claim for entitlement to service connection for a lumbar spine disability.  However, the decision denied the reopened claim.  The Veteran appealed the claim to the United States Court of Appeal for Veteran's Claims (the Court).  In March 2017, the Court issued an order granting a joint motion for remand (JMR), which vacated the June 2015 denial and remanded the issue to the Board.  This matter is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the Veteran's claim to obtain an adequate medical opinion relating to the existence of a causal nexus between the Veteran's military service and his current lumbar spine disability.  The JMR granted by the Court in March 2017 indicated the March 2011 VA examiner did not provide an adequate rationale to accompany his conclusion that he could not opine as to a causal link between the Veteran's military service and his current lumbar spine disability without resorting to mere speculation.   

When an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to opine on questions of diagnosis and etiology is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  If an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.  Id.

Here the examiner stated he could not draw an opinion without resorting to mere speculation and that he would need objective data to support a definitive conclusion.  The examiner's statement about the need for objective data is unclear and does not provide VA with an adequate explanation as to what type of evidence would be necessary to provide an opinion as to the etiology of the Veteran's lumbar spine disability.  See Jones at 390.  Moreover, the Board did not address the finding from a March 1981 VA examination that indicated that the examination of the Veteran's lumbar spine showed mild curvature with convexity on the right side, which indicates the opinion may have been arrived at without due diligence in seeking relevant medical information.  Thus the March 2011 examination report is inadequate to adjudicate the Veteran's claim. 

The Board notes that the Veteran submitted a new medical opinion from the Veteran's private doctor in May 2017.  While this opinion addresses the issue of whether there is a causal nexus between the Veteran's military service and his current lumbar spine disability, it does not provide an adequate rationale to support the conclusion.  The opinion is conclusory.  The only evidence the opinion cites to is a memorandum attached to the opinion, which was written by the Veteran's representative in March 2017.  In particular, it cites to the memorandum's statement regarding the March 1981 VA examination mentioned above.  It does not appear the doctor actually reviewed that medical evidence but relied upon a non-medical source's summary of the evidence.  Moreover, the March 1981 examination was performed after the Veteran's separation from the military, so it is unclear how the doctor concluded there is a causal nexus based on medical evidence that is dated after the Veteran's military service.  Therefore, the opinion does not provide an adequate basis to adjudicate the Veteran's claim. 

Thus a remand is necessary to obtain an adequate opinion regarding the existence of a causal nexus between the Veteran's military service and his current lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records. 

2.  Schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature, etiology and severity of his lumbar spine disability. 

The examiner is requested to review the claims folder, to include this remand.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability is related to an event, disease or injury during active service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is requested to specifically address the findings in the March 1981 VA examination that showed mild curvature with convexity on the right side of the Veteran's lumbosacral spine; the opinion of the March 2011 VA examiner, and the May 2017 opinion of Dr. FFP 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




